      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 JOSEPH A. DAOU and KAREN M. DAOU,      :
                                        :             20cv4438 (DLC)
                          Plaintiffs,   :
                                        :            OPINION AND ORDER
                -v-                     :
                                        :
 BLC BANK, S.A.L., CREDIT LIBANAIS      :
 S.A.L., AL-MAWARID BANK, S.A.L., and   :
 BANQUE DU LIBAN,                       :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES:

For plaintiffs Joseph A. Daou and Karen M. Daou:
Christopher J. Major
Eva Sullivan
Leah Henry
Amit Shertzer
Meister Seelig & Fein LLP
125 Park Avenue, 7th Floor
New York, NY 10017

For defendants BLC Bank, S.A.L. and Credit Libanais, S.A.L.:
Jeffrey D. Rotenberg
Caroline A. Fish
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020

For defendant Al-Mawarid Bank, S.A.L.:
Gassan A. Baloul
Mitchell R. Berger
Squire Patton Boggs (US) LLP
2550 M Street, N.W.
Washington, D.C. 20037

Joseph S. Alonzo
Squire Patton Boggs (US) LLP
1211 Avenue of the Americas, 26th Floor
New York, NY 10036
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 2 of 25




For defendant Banque du Liban:
Linda C. Goldstein
Christine Isaacs
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036

Ryan M. Moore
Dechert LLP
2929 Arch Street
Philadelphia, PA 19104


DENISE COTE, District Judge:

     Joseph A. Daou and Karen M. Daou bring this action against

three Lebanese commercial banks -- BLC Bank, S.A.L. (“BLC

Bank”), Credit Libanais, S.A.L. (“CL Bank”), Al-Mawarid Bank,

S.A.L. (“AM Bank”) (collectively, the “Commercial Bank

Defendants”) -- and Lebanon’s central bank, Banque du Liban

(“BDL”).   The plaintiffs essentially allege that the defendant

banks conspired to deprive the plaintiffs of millions of U.S.

dollars that they had deposited in their Lebanese accounts with

the Commercial Bank Defendants.      All defendants have moved to

dismiss.   For the following reasons, the motions to dismiss are

granted.


                               Background

     The following facts are taken from the first amended

complaint (“FAC”) and documents properly considered on these

motions to dismiss.    The alleged facts are assumed to be true.


                                    2
        Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 3 of 25



       Plaintiffs Joseph and Karen Daou are citizens of the United

States, domiciled in Florida.        The plaintiffs are also citizens

of Lebanon and maintain a residence there.          They own a real

estate investment business and a pharmaceutical business in the

United States and also invest in Lebanese real estate.

       In 2016, Joseph Daou opened dollar-denominated accounts

with CL Bank and BLC Bank.       CL Bank and BLC Bank are both

privately held Lebanese banks that maintain correspondent

accounts at banks in New York.        Joseph Daou opened the accounts

while physically present in Lebanon.

       When he commenced his relationship with BLC Bank, Joseph

Daou executed a document entitled “General Operating Conditions

Governing BLC Bank S.A.L.’s Accounts, Products, and Services.”

That document contained a forum selection clause, which stated

that

       [t]he Beirut courts shall have exclusive jurisdiction
       to hear any disputes arising in connection with these
       General Conditions and/or relating to the relationship
       between the Bank and Client. This exclusive
       jurisdiction is for the benefit of the Bank which
       shall be entitled to take action against the Client in
       any Lebanese or foreign court of its choice in order
       to defend its rights.

       Between 2016 and 2018, the plaintiffs made several

transfers, totaling in the millions of dollars, between their

United States bank accounts and their BLC Bank and CL Bank




                                      3
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 4 of 25



accounts.   These transactions were conducted via wire transfer

and completed via correspondent accounts in New York.

     In 2019, Lebanon began to experience a political and

economic crisis.    Because of the effects of the crisis,

Lebanon’s banks closed for several weeks during October and

November of 2019.    When Lebanese banks reopened, they imposed

restrictions that included weekly caps on withdrawals from

dollar-denominated accounts and limits on transfers from

Lebanese bank accounts to overseas accounts.

     During this period, the plaintiffs unsuccessfully sought to

transfer funds from their Lebanese bank accounts to accounts in

the United States.    Joseph Daou repeatedly requested that BLC

Bank and CL Bank convey the plaintiffs’ funds to accounts in the

United States via wire transfer, but these requests were

rejected.   The plaintiffs were instead offered checks, which

they accepted.   The checks were drawn against BDL, Lebanon’s

central bank, but were signed by representatives of CL Bank or

BLC Bank and included the words “BLC Bank” or “CL Bank” in

Arabic.   The plaintiffs then attempted to deposit the checks at

several banks in the United States, but each bank rejected the

deposits.

     On December 2, 2019, Joseph Daou opened two dollar-

denominated bank accounts at AM Bank and deposited millions of


                                    4
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 5 of 25



dollars in the accounts.     Like BLC Bank and CL Bank, AM Bank is

a Lebanese commercial bank that maintains a correspondent bank

account in New York.    Joseph Daou opened one of the accounts

while physically present at a branch of AM Bank in Lebanon and

opened the second while in the United States.        Upon opening each

account with AM Bank, he signed an agreement containing a forum

selection clause.    That forum selection clause, in relevant

part, stipulated that “[t]he Beirut courts shall have the

exclusive jurisdiction to hear any case or dispute brought up by

the Second Party against [AM] Bank.”

     In January 2020, Joseph Daou instructed AM Bank to wire

funds from the plaintiffs’ accounts to accounts in the United

States.   As was the case when a similar request was made to BLC

Bank and CL Bank, AM Bank failed to execute the requested wire

transfer and instead offered a check.       The plaintiffs eventually

accepted a check from AM Bank.      As with the BLC and CL checks,

the AM Bank check was drawn on BDL, but included the signature

of an AM Bank representative and the name of AM Bank written in

Arabic.   The plaintiffs attempted to deposit the AM Bank check

in the United States, but the check was rejected.

     The plaintiffs initiated this action on June 10, 2020.

Their complaint alleged common-law claims for issuance of

dishonored check, conspiracy, fraud, breach of contract,


                                    5
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 6 of 25



conversion, unjust enrichment, and promissory estoppel, as well

as claims under the federal Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1962 et seq., and a Florida

statute governing payment of payment of negotiable instruments.

     On October 9, the defendants moved to dismiss.          The

plaintiffs filed an amended complaint on October 30.          The

defendants again moved to dismiss, and the motions to dismiss

became fully submitted on January 29, 2021. 1

     On March 12, the plaintiffs renewed a previously filed

motion for attachment. 2   An Order of March 15 stayed

consideration of the motion pending resolution of the

defendants’ motions to dismiss.      On March 18, plaintiffs moved

to strike certain declarations submitted in conjunction with the

defendants’ reply memoranda in support of their motions to

dismiss.   In an Order of March 19, briefing in support of the




1 On December 8, 2020, the Pro Se Intake Unit of the United
States District Court for the Southern District of New York
received a letter from a George Elghossain, requesting
assistance in joining this case. On December 9, this Court
issued an Order characterizing Elghossain’s letter as a request
for intervention pursuant to Rule 24, Fed R. Civ. P, and setting
a briefing schedule for any motion to intervene from Elghossain.
Elghossain never moved to intervene.

2 On October 28, the plaintiffs withdrew a motion for an order of
attachment they had filed on July 30.


                                    6
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 7 of 25



motion to strike was stayed.      The disputed documents were not

considered in conjunction with this Opinion.


                               Discussion

     The defendants have moved to dismiss on several grounds.

All defendants have moved to dismiss for lack of personal

jurisdiction, requiring dismissal pursuant to Rule 12(b)(2),

Fed. R. Civ. P., and for dismissal pursuant to the doctrine of

forum non conveniens.    BLC Bank and AM Bank have also moved to

dismiss on the grounds that a mandatory forum selection clause

requires that this litigation proceed in Lebanon.         BDL argues

that it is entitled to sovereign immunity as an agency or

instrumentality of Lebanon under the Foreign Sovereign

Immunities Act (“FSIA”), 28 U.S.C. § 1604, requiring dismissal

for lack of subject matter jurisdiction pursuant to Rule

12(b)(1), Fed. R. Civ. P.     Finally, all defendants have moved to

dismiss for failure to state a claim pursuant to Rule 12(b)(6),

Fed. R. Civ. P.

     When, as is true here, the defendants have presented

several jurisdictional arguments, a court “has leeway to choose

among threshold grounds for denying audience to a case on the

merits,” and “there is no mandatory sequencing of jurisdictional

issues.”   Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp.,

549 U.S. 422, 431 (2007) (citation omitted).        Instead, a court


                                    7
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 8 of 25



may “dispose of an action” on a single appropriate

jurisdictional ground, as “considerations of convenience,

fairness, and judicial economy so warrant.”        Id. at 432.    As

such, this Opinion will only address one threshold

jurisdictional issue for each defendant that is sufficient to

resolve the motion.

I.   BLC Bank and AM Bank:     Forum Selection Clause

     BLC Bank and AM Bank contend that a forum selection clause

in their contracts with the plaintiffs requires the plaintiffs

to litigate in Lebanon.     For the following reasons, their motion

to dismiss is granted on this ground.

     The Supreme Court has instructed that “the appropriate way

to enforce a forum-selection clause pointing to a state or

foreign forum is through the doctrine of forum non conveniens.”

Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist. of Texas,

571 U.S. 49, 60 (2013).     A valid forum selection clause will be

given “controlling weight in all but the most exceptional

cases.”   Id. at 63 (citation omitted).      After all, a forum

selection clause “may have figured centrally in the parties’

negotiations and may have affected how they set monetary and

other contractual terms.”     Id. at 66.    “In all but the most

unusual cases, therefore, the interest of justice is served by

holding parties to their bargain.”       Id. (citation omitted).



                                    8
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 9 of 25



     When confronted with a motion to dismiss for forum non

conveniens based on a forum selection clause, a court must first

assess whether the forum selection clause is valid and

applicable to the dispute.     Id. at 62 n.5.     In the Second

Circuit, a forum selection clause is valid and applicable if the

“clause was reasonably communicated to the party resisting

enforcement,” the clause is mandatory, and the “claims and

parties in the suit are subject to the forum selection clause.”

Martinez v. Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014)

(citation omitted).

     A forum selection clause will not be enforced, however,

where the resisting party “mak[es] a sufficiently strong showing

that enforcement would be unreasonable or unjust.”         Id.

(citation omitted).    Enforcement may be unreasonable or unjust

if

     (1) [the] incorporation [of the forum selection clause
     into the contract] was the result of fraud or
     overreaching; (2) the law to be applied in the
     selected forum is fundamentally unfair; (3)
     enforcement contravenes a strong public policy of the
     forum in which suit is brought; or (4) trial in the
     selected forum will be so difficult and inconvenient
     that the plaintiff effectively will be deprived of his
     day in court.

Id. at 228 (citation omitted).

     A party resisting enforcement of a forum selection clause

may also attempt to show that public interest factors weigh


                                    9
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 10 of 25



against enforcement of the clause.      Atlantic, 571 U.S. at 64.

“Public-interest factors may include the administrative

difficulties flowing from court congestion; the local interest

in having localized controversies decided at home; [and] the

interest in having the trial of a diversity case in a forum that

is at home with the law.”     Id. at 62 n.6 (citation omitted).

These public interest factors “will rarely defeat” a motion to

dismiss for forum non conveniens, however, and “the practical

result is that forum-selection clauses should control except in

unusual cases.”   Id. at 64.

     A.   The Validity and Applicability of the Forum Selection
          Clauses

     BLC Bank and AM Bank each had forum selection clauses in

their contracts with the plaintiffs. 3     The plaintiffs do not

appear to dispute that the forum selection clauses were

reasonably communicated to them, that the forum selection

clauses are mandatory, and that their claims in this litigation

are subject to these broadly worded clauses. 4


3 The BLC Bank forum selection clause states in relevant part
that “[t]he Beirut courts shall have exclusive jurisdiction to
hear any dispute . . . relating to the relationship between
[BLC] Bank and the Client.” The AM Bank forum selection clause
states in relevant part that “[t]he Beirut courts shall have the
exclusive jurisdiction to hear any case or dispute brought up by
the Second Party against [AM] Bank.”

4 Plaintiffs argue that the forum selection clause in their
contract with AM Bank is unenforceable under Lebanese contract

                                   10
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 11 of 25



     Instead, the plaintiffs argue that enforcement of these

forum selection clauses would be unreasonable under the

circumstances of this case.     Plaintiffs argue that, because of

corruption in Lebanon, Lebanon’s ongoing political crisis, and

the documented mistreatment of U.S. litigants in Lebanon,

proceeding with this litigation in Lebanon would be so difficult

as to essentially deny them their day in court.        They point to

the political power of the defendant banks in Lebanon and U.S.

State Department warnings regarding the precarious state of

Lebanon’s financial system and government.       They also highlight

a case in which a plaintiff who sued Lebanese government

officials in a U.S. court was improperly detained and mistreated

upon her return to Lebanon, suggesting that they face the same

risk if this case proceeds in Lebanon and they choose to travel

to Lebanon.

     These arguments do not overcome the strong presumption in

favor of the enforcement of forum selection clauses.         The Second

Circuit is “reluctant to find foreign courts ‘corrupt’ or



law because it binds only the plaintiffs and not AM Bank. While
foreign law may govern certain questions regarding the
interpretation of forum selection clauses, “[f]ederal law must
govern the ultimate enforceability of a forum selection clause”
in federal court. Martinez, 740 F.3d at 218. Under federal
law, a forum selection clause is enforceable even if it binds
only one party.   See Karl Koch Erecting Co., Inc. v. New York
Convention Center Development Corp., 838 F.2d 656, 659-60 (2d
Cir. 1988).

                                   11
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 12 of 25



‘biased.’”   In re Arb. between Monegasque De Reassurances S.A.M.

v. Nak Naftogaz of Ukraine, 311 F.3d 488, 499 (2d Cir. 2002).

Because of this general reluctance to call into question the

integrity of a foreign judiciary, a plaintiff must present

particularized evidence as to why the chosen foreign forum is

inadequate in their specific case.       “[B]are denunciations and

sweeping generalizations” regarding a foreign judiciary or

government are not sufficient.      Id. (citation omitted).       While

the plaintiffs’ allegations regarding the instability of the

Lebanese government and the mistreatment of a U.S. plaintiff in

Lebanon are of course concerning, the plaintiffs have not

presented facts indicating that they, specifically, would be

victimized or unable to secure a fair hearing if required to

litigate their claims against Lebanese financial institutions in

Lebanon. 5




5 Other courts in this District have rejected similar arguments
against the enforceability of a forum selection clause requiring
litigation in Lebanon. See, e.g., du Quenoy v. Am. Univ. of
Beirut, 2019 WL 4735371, at *7-8 (S.D.N.Y. Sept. 27, 2019),
aff’d, 828 F.Appx. 769 (2d Cir. 2020) (holding that an
“allegation that [the defendant] enjoys significant prominence
and political clout in Lebanon” and that Lebanon has experienced
dangerous political instability “is not sufficient to overturn
the forum selection clause”); Iskandar v. Am. Univ. of Beirut,
1999 WL 595651, at *3 (S.D.N.Y. Aug. 9, 1999). See also Ismail
v. Am. Univ. of Beirut, 246 F.Supp.2d 330, 333 (S.D.N.Y. 2003)
(holding, for forum non conveniens purposes, that Lebanon was an
adequate alternative forum).

                                    12
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 13 of 25



     Moreover, plaintiffs voluntarily conducted business in

Lebanon as late as December 2019, when they opened a new account

with AM Bank despite their awareness of Lebanon’s tenuous

political and economic situation and of the difficulties they

would likely experience if they attempted to transfer funds out

of Lebanon.   In doing so they “must have anticipated the

possibility of litigation in” Lebanon when they conducted

business there, which included signing contracts that contained

mandatory forum selection clauses requiring them to litigate

disputes in Lebanon.    Naftogaz, 311 F.3d at 499.      Plaintiffs

bear a “heavy burden” to “show unreasonableness” of the

enforceability of a forum selection clause.        New Moon Shipping

Co., Ltd. v. MAN B&W Diesel AG, 121 F.3d 24, 33 (2d Cir. 1997).

They cannot meet it by expressing post hoc concern about the

risks of litigation there after voluntarily doing business in

Lebanon during a time when difficult economic and political

conditions prevailed there.

     B.    Public Interest Factors

     The plaintiffs contend as well that matters of public

interest weigh against enforcement of the forum selection

cluases.   The public interest factors, however, also weigh in

favor of enforcing the forum selection clauses.




                                   13
        Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 14 of 25



     New York has minimal interest in this litigation.            None of

the parties are domiciled here and almost none of the relevant

facts occurred here.       Although the plaintiffs point to New

York’s interest in maintaining the integrity of its banking

system given its status as a commercial and financial hub, “New

York's interest in its banking system is not a trump to be

played whenever a party . . . seeks to use [New York’s] courts

for a lawsuit with little or no apparent contact with New York.”

Mashreqbank PSC v. Ahmed Hamad Al Gosaibi & Bros. Co., 23 N.Y.3d

129, 137 (2014) (citation omitted).         By contrast, Lebanon has a

significant interest in a dispute between Lebanese citizen

plaintiffs and Lebanese bank defendants regarding financial

transactions that took place in Lebanon.

     Further, the parties dispute the appropriate choice of law

in this case, so resolution of the common-law claims in this

dispute may not involve the application of New York law.             To the

extent that the plaintiffs bring statutory claims, they are

premised on federal law and Florida law, not New York law.                It

would make little sense to burden a New York court and jury with

a case that has little or no factual or legal connection to New

York.    Since this case is covered by valid and applicable forum

selection clauses in the contracts plaintiffs entered with AM

Bank and BLC Bank and the public interest factors weigh in favor


                                      14
      Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 15 of 25



of dismissal, this action is dismissed against AM Bank and BLC

Bank on the grounds of forum non conveniens.

II.   BDL:   FSIA

      BDL has moved to dismiss on the grounds that it is entitled

to sovereign immunity pursuant to the FSIA.         For the following

reasons, the motion to dismiss is granted.

      “The FSIA provides the sole basis for obtaining

jurisdiction over a foreign state in federal court,” and

“[u]nder the Act, a foreign state is presumptively immune from

the jurisdiction of United States courts.”        Pablo Star Ltd. v.

Welsh Gov't, 961 F.3d 555, 559 (2d Cir. 2020) (citation

omitted).    This presumption of sovereign immunity for foreign

states extends to their “political subdivision[s]” and

“agenc[ies] and instrumentalit[ies].”        28 U.S.C. § 1603(a).

      The FSIA also creates certain exceptions to the general

presumption of sovereign immunity.       As relevant here, the so-

called “commercial activity exception” to the FSIA abrogates

sovereign immunity where a claim is:

      based upon a commercial activity carried on in the
      United States by the foreign state; or upon an act
      performed in the United States in connection with a
      commercial activity of the foreign state elsewhere; or
      upon an act outside the territory of the United States
      in connection with a commercial activity of the
      foreign state elsewhere and that act causes a direct
      effect in the United States.

28 U.S.C. § 1605(a)(2)(emphasis supplied).

                                    15
        Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 16 of 25




     For the purpose of the commercial activity exception,

“commercial activity” is defined as “either a regular course of

commercial conduct or a particular commercial transaction or

act.”    28 U.S.C. § 1603(d).      “The commercial character of an

activity shall be determined by reference to the nature of the

course of conduct or particular transaction or act, rather than

by reference to its purpose.”        Id.     A “commercial activity

carried on in the United States by a foreign state” is defined

as “commercial activity carried on by such state and having

substantial contact with the United States.”           28 U.S.C. §

1603(e).

     “A defendant seeking sovereign immunity bears the burden of

establishing a prima facie case that it is a foreign sovereign.”

Pablo Star, 961 F.3d 559-60.        But once a prima facie case is

established, “the burden shifts to the plaintiff to make an

initial showing that an enumerated exception to sovereign

immunity applies.”      Id. at 560.      “Once the plaintiff has met its

initial burden of production, the defendant bears the burden of

proving, by a preponderance of the evidence, that the alleged

exception does not apply.”        Id.

     A motion to dismiss pursuant to the FSIA is a motion to

dismiss for lack of subject-matter jurisdiction pursuant to Rule

12(b)(1), Fed. R. Civ. P.        Pablo Star, 961 F.3d at 559.       “In

                                        16
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 17 of 25



resolving a motion to dismiss under Rule 12(b)(1), the district

court must take all uncontroverted facts in the complaint . . .

as true, and draw all reasonable inferences in favor of the

party asserting jurisdiction.”     Fountain v. Karim, 838 F.3d 129,

134 (2d Cir. 2016) (citation omitted).       In resolving a motion to

dismiss for lack of subject matter jurisdiction, however, a

district court can also “refer to evidence outside the

pleadings.”   Broidy Capital Management LLC v. Benomar, 944 F.3d

436, 441 (2d Cir. 2019) (citation omitted).

     The plaintiffs do not dispute that BDL, as Lebanon’s

central bank, is an agency or instrumentality of Lebanon.          See

EM Ltd. v. Republic of Argentina, 473 F.3d 463, 472 (2d Cir.

2007).   Accordingly, BDL is presumptively entitled to sovereign

immunity absent a showing that an exception applies.

     The plaintiffs argue that the FSIA’s commercial activity

exception applies because the Commercial Bank Defendants issued

checks drawn on BDL to the plaintiffs, which BDL refused to pay.

They contend that BDL engaged in the commercial act of issuing

and refusing to pay a check, which had a direct effect in the

United States when the plaintiffs unsuccessfully attempted to

deposit the checks in the United States.




                                   17
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 18 of 25



     A.      Nexus with Claims in Complaint

     In order to determine whether a claim is “based upon”

commercial activity, courts look to “the basis or foundation for

a claim”, and the “gravamen of the complaint.”        OBB

Personenverkehr AG v. Sachs, 577 U.S. 27, 33-34 (2015) (citation

omitted).    The inquiry involves first “identify[ing] the

particular conduct on which the plaintiff’s action is based.”

Id. at 33.    Then, a court must consider the “degree of closeness

. . . between the commercial activity and the gravamen of the

plaintiff's complaint.”    Kensington Int'l Ltd. v. Itoua, 505

F.3d 147, 156 (2d Cir. 2007).     There must be “a significant

nexus between the commercial activity in this country upon which

the exception is based and a plaintiff's cause of action.”             Id.

at 155 (citation omitted).     This significant nexus requirement

involves a “degree of closeness” between the alleged commercial

activity and the conduct at the core of the plaintiff’s

complaint that is “considerably greater than common law

causation requirements.”    Id. at 156 (citation omitted).

     Here, the plaintiffs have failed to show a significant

nexus between the gravamen of their complaint and BDL’s

commercial activity.    Plaintiffs’ claims arise out of their

business relationships with the Commercial Bank Defendants: the

gravamen of their complaint is that those banks took their



                                   18
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 19 of 25



deposits but refused to return or transfer their funds upon

request.   The plaintiffs have no contractual or other direct

relationship with BDL.    The checks that gave rise to the

plaintiffs’ claims were drawn and issued by the Commercial Bank

Defendants.   These checks were drawn on the dollar-denominated

accounts of the Commercial Bank Defendants at BDL and were not

approved or authorized by BDL.     The gravamen of plaintiffs’

complaint, then, involves the conduct of the Commercial Bank

Defendants in accepting the plaintiffs’ deposits, refusing to

authorize wire transfers, and issuing the checks.         Under the

circumstances, the requisite “degree of closeness” between BDL’s

alleged commercial activities and the core allegations in the

complaint is absent.

     B.     Direct Effect in the United States

     Moreover, the plaintiffs have not shown that BDL’s conduct

had a direct effect in the United States.       The Second Circuit

has held that, in the context of the commercial activity

exception, “an effect is ‘direct’ if it follows as an immediate

consequence of the defendant's activity.”       Guirlando v. T.C.

Ziraat Bankasi A.S., 602 F.3d 69, 74 (2d Cir. 2010) (quoting

Republic of Argentina v. Weltover, Inc., 504 U.S. 607, 618

(1992)).   But “the requisite immediacy is lacking where the

alleged effect depends crucially on variables independent of the



                                   19
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 20 of 25



conduct” of the foreign state or instrumentality.         Id. at 75

(citation omitted).

     Here, any effect in the United States was independent of

BDL’s conduct.    The plaintiffs point to their unsuccessful

attempts to deposit in the United States checks issued by the

Commercial Bank Defendants and drawn on the Commercial Bank

Defendants’ accounts at BDL.     This effect depended on

independent factors outside of the control of BDL.         Any effect

felt in the United States was contingent on, inter alia, the

Commercial Bank Defendants’ decisions to address their disputes

with the plaintiffs by issuing the checks and the plaintiffs’

decision to attempt to deposit those checks in the United

States.

III. CL Bank:    Personal Jurisdiction

     CL Bank has moved to dismiss on the ground that this Court

lacks personal jurisdiction over it.       Because there is no

personal jurisdiction over CL Bank, its motion to dismiss is

granted.

     “In order to survive a motion to dismiss for lack of

personal jurisdiction, a plaintiff must make a prima facie

showing that jurisdiction exists.       A plaintiff must include an

averment of facts that, if credited by the ultimate trier of

fact, would suffice to establish jurisdiction over the



                                   20
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 21 of 25



defendant.”   SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 342 (2d Cir.

2018) (citation omitted).

     The personal jurisdiction determination at issue here

involves two steps. 6   First, a court must look to whether the

long-arm statute of the state in which it is located –- here,

New York –- authorizes an exercise of personal jurisdiction in

the case.   Friedman v. Bloomberg L.P., 884 F.3d 83, 90 (2d Cir.

2017).   “If the exercise of jurisdiction is appropriate under

that statute, the court must decide whether such exercise

comports with the requisites of due process.”        Id. (citation

omitted).   Because, as described below, the plaintiffs have not

demonstrated that the New York long-arm statute authorizes an

exercise of personal jurisdiction over CL Bank in this case, it

is unnecessary to address whether due process permits an

exercise of personal jurisdiction in this action.

     The plaintiffs claim jurisdiction over CL Bank under the

provision of New York’s long-arm statute that addresses the

transaction of business in New York.      See N.Y. C.P.L.R. §


6 This two-step analysis is more accurately described as the
proper analysis for assessing whether a defendant is subject to
specific personal jurisdiction. A different analysis is
required when a plaintiff alleges that a defendant is subject to
general personal jurisdiction. See generally Daimler AG v.
Bauman, 571 U.S. 117 (2014). Here, the plaintiffs do not argue
that CL Bank is subject to general personal jurisdiction in New
York, so all references to “personal jurisdiction” in this
Opinion describe specific personal jurisdiction.

                                   21
       Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 22 of 25



302(a)(1).    That provision confers personal jurisdiction when

“(1) [t]he defendant [has] transacted business within the state;

and (2) the claim asserted [arises] from that business

activity.”    Licci ex rel. Licci v. Lebanese Canadian Bank, SAL,

732 F.3d 161, 168 (2d Cir. 2013) (Licci II).          In order to show

that the claim arose from the defendant’s business activity,

there must be an “articulable nexus” or “substantial

relationship” between the “business transaction and the claim

asserted.”    Licci v. Lebanese Canadian Bank, 20 N.Y.3d 327, 339

(2012) (Licci I).

       The plaintiffs contend that CL Bank transacted business in

the state when it conducted business with them via its

correspondent bank accounts in New York.         “[S]tanding by itself,

a correspondent bank relationship . . . may not form the basis

for long-arm jurisdiction under” § 302(a)(1).          Amigo Foods Corp.

v. Marine Midland Bank-New York, 39 N.Y.2d 391, 396 (1976).              But

where a “foreign bank[] repeated[ly] [makes] use of a

correspondent account in New York on behalf of a [plaintiff],”

it may be concluded that the foreign bank defendant transacted

business with that plaintiff in New York.         Licci I, 20 N.Y.3d

339.    In order to determine whether a foreign bank’s conduct

satisfies this standard, “close[] examin[ation]” of the

“particular facts in each case” is required.          Id. at 338.


                                     22
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 23 of 25



“[T]he frequency and deliberate nature of [the] use of [the]

correspondent account” may be “determinative” of whether

personal jurisdiction is proper.        Licci II, 732 F.3d at 168.

     A.    Frequency of Transactions

     The plaintiffs have not established that CL Bank transacted

business with them in New York.      Plaintiffs point to only four

instances in which CL Bank used its New York correspondent

account in connection with the plaintiffs.        This is too

infrequent to establish that the defendant transacted business

with the plaintiffs in New York.        See, e.g., Vasquez v. Hong

Kong and Shanghai Banking Corporation, Ltd., 477 F.Supp.3d 241,

258 (S.D.N.Y. 2020) (three transactions insufficient); Community

Finance Group v. Stanbic Bank Ltd., No. 14cv5216 (DLC), 2015 WL

4164763, at *4 (S.D.N.Y. 2015) (one transaction insufficient).

     Plaintiffs point to Licci I as a case where the New York

Court of Appeals affirmed the use of a correspondent account as

a basis for personal jurisdiction under § 302(a)(1), but Licci I

involved “dozens” of wire transfers that passed through a New

York correspondent account.     Licci I, 20 N.Y.2d at 334.

Similarly, the district court cases cited by plaintiffs, in

which a court found that the defendant bank transacted business

in New York, all involved a number of transactions well in

excess of the number here.     See Bartlett v. Societe Generale de



                                   23
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 24 of 25



Banque Au Liban SAL, 2020 WL 7089448, at *5 (E.D.N.Y. Nov. 25,

2020) (“dozens” of transactions); Averbach v. Cairo Amman Bank,

2020 WL 486860, at *5 (S.D.N.Y. Jan. 21, 2020) (twenty-three

transactions).

     B.    Nexus with Plaintiffs’ Claims

     Additionally, plaintiffs have not shown the requisite

“articulable nexus” or “substantial relationship” between the

claims asserted and CL Bank’s use of the correspondent accounts.

The gravamen of the plaintiffs’ complaint is CL Bank’s breach of

its contract with the plaintiffs when it failed to return the

plaintiffs’ funds upon their request in 2019.        But CL Bank’s use

of the New York correspondent accounts in conjunction with the

plaintiffs occurred between 2016 and 2018, in advance of the

events that prompt the plaintiffs’ complaint.        Moreover, the

events at the core of the complaint all took place in Lebanon.

See Khalife v. Audi Saradar Private Bank SAL, 129 A.D.3d 468

(1st Dep’t. 2015) (plaintiff failed to satisfy the “articulable

nexus” or “substantial relationship” requirement in case against

Lebanese bank where “all four claims [were] based solely upon

actions taken by defendant bank in Lebanon”).


                              Conclusion

     Defendants’ motions to dismiss are granted.        The Clerk of

Court is instructed to enter judgment for the defendants and


                                   24
     Case 1:20-cv-04438-DLC Document 97 Filed 04/09/21 Page 25 of 25



close this case.   All other pending motions, including

plaintiffs’ March 12, 2021 motion for attachment and plaintiffs’

March 18, 2021 motion to strike, are denied as moot.


Dated:    New York, New York
          April 9, 2021


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   25
